Citation Nr: 1438712	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right knee degenerative joint disease, claimed as secondary to a service-connected post total knee replacement left knee disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to October 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010 a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In March 2011, the Board remanded the case to the RO for additional development.  Thereafter the Board obtained a March 2012 Veterans Health Administration (VHA) advisory medical opinion in this matter pursuant to 38 C.F.R. § 20.901(a).  

An April 2012 Board decision denied the Veteran's appeal seeking service connection for right knee degenerative joint disease, including as secondary to a service-connected left knee disability.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A July 2013 Court Memorandum Decision vacated the Board's April 2012 decision and remanded the matter to the Board for proceedings consistent with Memorandum Decision.  

In December 2013, the Board requested another VHA advisory medical opinion.  Such opinion was received in February 2014; but was returned for clarification (which was received in April 2014).  The Veteran and his representative each received a copy of the VHA opinions and were afforded opportunity to respond, in accordance with 38 C.F.R. § 20.903.  The Veteran's representative subsequently submitted a response brief in July 2014. 


FINDING OF FACT

Right knee degenerative joint disease was not manifested in service or to a compensable degree within one year following the Veteran's separation from service; his right knee degenerative joint disease is not shown to be related to an injury, disease, or event in service, or to have been caused or aggravated by his service-connected post total knee replacement left knee disability.

CONCLUSION OF LAW

Service connection for right knee degenerative joint disease, to include as secondary to a service-connected post total knee replacement left knee disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in August 2007 and March 2011.  The Veteran was notified of the evidence needed to substantiate the claim of secondary service connection for a right knee disability; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The March 2011 notice included the elements of a service connection claim regarding the effective date of an award and the degree of disability.  To the extent that the March 2011 VCAA notice letter came after the initial adjudication of the claim in February 2008, the timing defect was cured, because after the RO provided content-complying VCAA notice the claim was readjudicated as evidenced by supplemental statements of the case dated in September 2011.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Furthermore, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran had the opportunity to testify at a hearing before the undersigned in September 2010.  The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the Board hearing in September 2010, the undersigned indicated that the Veteran's testimony would focus on the issue of service connection for a right knee disability, and noted the elements to substantiate the claim found lacking (such as the relationship between his right knee disability and left knee disability).  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the undersigned asked questions to ascertain the nature and etiology of the Veteran's right knee disability.  No pertinent outstanding evidence was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  A deficiency in the conduct of the hearing has not been alleged.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO obtained the Veteran's service treatment records (STRs) and pertinent postservice treatment records.  He indicated in April 2011 correspondence that he attempted to obtain records of right knee surgery in 1970 from Christ Community Hospital, but that all treatment records were unavailable.  He has not identified any other records pertinent to the issue on appeal that remain outstanding.  The Veteran underwent VA examinations (to address the relevant questions arising from the claim, namely the nature and etiology of the right knee disability) in February 2008 and November 2009.  Moreover, the Board obtained VHA medical advisory opinions in March 2012 and February 2014 (with an addendum opinion in April 2014).  The medical opinions are adequate for rating purposes, as together they reflect familiarity with the record and include a detailed explanation of rationale with citation to medical literature.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence pertinent to the issue being decided that remains outstanding.  VA's duty to assist is met.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a veteran served 90 days or more of continuous, active service and arthritis, becomes manifest to a degree of 10 percent within one year following the date of separation from service, it may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 
A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran seeks service connection for right knee degenerative joint disease as secondary to his service-connected left total knee replacement.  At the September 2010 Board hearing, he testified that his left knee disability from an injury in service has caused him for many years to shift his weight from the left side of his body to his right side, which has consequently led to his current right knee disability.  

The Veteran's service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnoses relating to a right knee disability.  Thus, on the basis of the STRs alone, a right knee disability is not shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) is not established.  

Moreover, there is not continuity of symptomatology after service to support the Veteran's claim under 38 C.F.R. § 3.303(b).  The Veteran is competent to describe right knee symptoms, even though the symptoms were not recorded during service.  However, the STRs lack the documentation of the combination of manifestations sufficient to identify a right knee disability and sufficient observation to establish chronicity during service.  Thus, chronicity in service is not adequately supported by the STRs.  Further, the Veteran is not claiming to have experienced a right knee disability or symptoms thereof during service or for many years thereafter.  The onset of a right knee disability was apparent many years later.  The Veteran was separated from active service in October 1964, and medical records appear to indicate that an initial right knee disability was manifested several years after service when he sustained an injury in about 1968 and underwent right knee surgery in 1970 (although there is no actual documentation in the record concerning the Veteran's claimed first injury and subsequent surgery).  Thus, there is no evidence of continuity of symptomatology to support the claim of service connection for a right knee disability.  As continuity of symptomatology has not been established, by the clinical record and by the statements of the Veteran, the preponderance of the evidence is against the claim of service connection for a right knee disability including degenerative joint disease based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

Further, even if not confirmed by documentary evidence, the reports of an initial right knee injury being sustained a few years after service separation are beyond the one year presumptive period for joint arthritis or degenerative joint disease as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Hence, service connection for right knee degenerative joint disease on a chronic disease presumptive basis is not established. 

The Board next turns to the question of whether service connection for right knee degenerative joint disease may be granted on the basis that although the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d) (direct service connection) or 38 C.F.R. §  3.310 (secondary service connection) it is shown to be related to service.  The Veteran's claim is primarily based on the secondary service connection theory of entitlement, as he has not alleged entitlement on a direct service connection basis.  The pertinent evidence is as follows.

Postservice medical records include a treatment report of August 2006 from the Veteran's private doctor, Dr. Murphy, D.O., noting the Veteran's new complaint of right knee pain.  X-rays of the right knee showed medial compartmental arthrosis.  In October 2006, the Veteran underwent left total knee replacement surgery.  

In a December 2006 letter, Dr. Murphy stated that patients "will favor one knee that is more symptomatic than the other, especially when overtime it worsens and their symptoms get worse they will favor the contralateral side."  Dr. Murphy opined that "[t]here can be a cause and relationship between the two."  He reiterated his opinion in a May 2008 letter.  

In February 2008, the Veteran underwent a VA examination, wherein he reported that he had right knee surgery in 1970 ("cartilage removal") but denied any history of injury or trauma.  Right knee degenerative joint disease was diagnosed, and confirmed by X-rays showing significant degenerative joint disease changes with osteophytosis.  The examiner opined that it was less likely than not that the Veteran's right knee condition was caused by his service-connected left knee degenerative joint disease, status post left total knee replacement.  The examiner indicated that there was a lack of current medical research to substantiate or support this type of correlation.  Then, in November 2009, the Veteran underwent another VA examination by the same VA examiner.  The examiner noted that the Veteran reported having injured his right knee in 1968 or 1969 (i.e., postservice) in an industrial setting, for which he underwent surgery in 1970 to have cartilage cleaned up.  [Notably, treatment records leading up to, of, and following the 1970 right knee surgery are not available.]  The examiner stated that "cartilage removal" surgery was previously described by the Veteran at the time of the February 2008 examination but that Dr. Murphy did not consider the right knee surgery in his statement of May 2008 (which was a reiteration of his December 2006 letter).  The examiner opined that it was more likely than not that the Veteran's right knee degenerative joint disease was due to age-related changes and/or his 1967/68 right knee injury necessitating "cartilage removal" surgery, and that the 1967/68 right knee injury and surgery predisposed him to age-related degenerative changes/arthritis.  

Dr. Murphy supplied an additional statement in November 2010, wherein he gathered from a review of literature (he did not provide any specific medical citations), as well as his own knowledge and experience, that 40 percent of patients with arthritis in one knee will develop arthritis in the contralateral knee.  Further, he found that the literature reviewed gave no specific reference to a risk factor related to arthritis on one limb causing arthritis on the other limb.  He indicated - although he had no literature to support the idea - one could extrapolate from data regarding occupational factors with workers doing repetitive activities that "favoring one limb may increase in overload to the joint."  

To reconcile the contradictions presented by the etiologic opinions in the record, the Board sought a medical opinion through the VHA.  In a report received in March 2012, R. Eugene Bass, M.D., (an orthopedic surgeon) analyzed and provided comment upon the various opinions.  He summarized his review of specific articles in medical literature on the subject of whether favoring one extremity would result in injury of the opposite extremity.  He indicated that there was no scientific evidence supporting such a contention.   To the VHA expert, the literature was "more supportive of the fact" that the Veteran's right knee degenerative joint disease was not caused by or permanently worsened by his left total knee replacement.  

In a July 2013 Memorandum Decision, the Court found the VHA opinion to be inadequate, stating that it did not answer the specific etiologic question posed by the Board when it sought the opinion, did not apply any medical principles to the facts of the case at hand, and did not express agreement or disagreement with Dr. Murphy's opinion, also as requested by the Board.  The Court stated that "an adequate opinion regarding etiology that applies actual medical principles to any conclusion" was required.  Accordingly, the Board sought another medical opinion in December 2013.  The specific question posed was:  is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee degenerative joint disease was caused by or aggravated by (i.e., permanent increase in severity beyond natural progression of the condition) his service-connected left knee disability, status post total knee replacement?  The Board asked that the opinion address whether the service-connected left knee disability aggravated the right knee disability, and asked that the opinion include comment on the statements offered by Dr. Murphy (expressing agreement or disagreement with his opinions and explaining the rationale for the agreement or disagreement).  The consulting expert was also asked to provide an explanation of rationale for the opinion offered, with citation to supporting factual data and/or medical literature, if possible.

In February 2014, Dr. Paul Ort (Chief, Orthopedic Service) reviewed the medical record to include the opinions of Dr. Murphy, the VA examiner, and Dr. Bass, and reviewed established medical principles and current literature.  He concluded that "it is at least as likely as not that the Veteran's right knee degenerative joint disease was not caused or aggravated by the service connected left knee disability."  Similarly, he felt that the left knee disability did not aggravate the right knee disability.  He stated that he consulted three databases in reviewing the current medical literature and did not find support for the theory that overuse resulting from an injury to the contralateral limb led to the development of arthritis in the opposite limb.  He stated that it was an established medical principle that overuse of limbs did not lead to the development of degenerative joint disease, and that it was the injuries, among other factors, that led to the development of degenerative joint disease rather than overuse.  He found it relevant that the Veteran sustained a right knee injury in 1968 or 1969, and stated that the current degenerative joint disease of the right knee was most likely the result of such an injury.  He found it could be argued that the current right knee disability could have been aggravated by the left total knee replacement but that such an argument was speculative.  He stated that Dr. Murphy's opinion that degenerative joint disease can be the result of overuse was not based on established medical principles or supported by the current medical literature.  As for Dr. Murphy's argument that 40 percent of patients with arthritis in one knee will develop arthritis in the contralateral knee, he found it to be "irrelevant" as it covered patients with non-traumatic arthritis.  

The Board requested clarification from the expert because he used an incorrect standard of review for the opinion, and his conclusion was inconsistent with the explanation of rationale that preceded it.  Also, the opinion did not include any citations to any supporting data to justify his position in medical literature.  Therefore, Dr. Ort furnished an addendum opinion in April 2014.  He stated that it was his opinion that it was less than likely (less than 50 percent probability) that the Veteran's right knee degenerative joint disease was caused or aggravated by his service-connected left knee disability.  He clearly stated his disagreement with Dr. Murphy's opinion to the contrary.  He listed two current databases and a recent "white paper" on arthritis that he reviewed to inform his opinion, acknowledging that the literature on the subject of the effect of unilateral knee replacement on the development of arthritis on the opposite side was "relatively scant."  He cited to an article in a medical journal, which indicates that a study appears to show that unilateral total knee replacement can be beneficial for certain patients' contralateral osteoarthritic knee.  He disagreed with Dr. Murphy's opinion as to worsening symptoms in one knee when the other is favored.  He concluded that the Veteran's right knee osteoarthritis was the result of the right knee injury and not the presence of osteoarthritis in the left knee followed by total knee replacement.  

Having considered the foregoing medical evidence and statements of the Veteran, the Board finds that the record does not show, nor was it alleged, that the Veteran's right knee disability is directly related to his period of active service.  Hence, service connection for right knee degenerative joint disease on the theory of direct service connection is not established under 38 C.F.R. § 3.303(d). 

The Board now considers the merits of the Veteran's primary claim, which is based on a secondary service connection theory of entitlement under 38 C.F.R. § 3.310.  As noted previously, he contends that his right knee disability is secondary to his service-connected post total knee replacement left knee disability.  

The record, as summarized above, contains statements from a private physician and a VA examiner, as well as two different VHA consulting experts.  In assessing the probative value of the medical opinions in the record, greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 
In general, the medical opinions addressing the issue of secondary service connection for a right knee disability are clearly unfavorable to the Veteran's claim, with the exception of the private statements of Dr. Murphy.  The opinions of the VA examiner and the VHA experts - particularly that of Dr. Ort - warrant substantial probative weight, because they involved a careful review of the entire record and consideration of the degree of likelihood that the Veteran's right knee disability was related (i.e., both causally and by aggravation) to his service-connected left knee disability, as claimed.  Further, the opinions explored the history of the Veteran's current right knee degenerative joint disease, to include the Veteran's reported right knee problems in the late 1960s followed by "cartilage removal" surgery in 1970, and provided an explanation of rationale for the unfavorable conclusions reached.  There was a consensus among the VA examiner and VHA experts that there was a lack of scientific support for the claim that the left knee disability (and the favoring thereof) resulted in the development of right knee degenerative joint disease, and that the medical literature instead tended to support the opposite view.  The opinions offered a more likely reason for the development of right knee degenerative joint disease (age and/or the late 1960s right knee injury).  

Dr. Murphy, on the other hand, provided statements that were more in the nature of supposition and conjecture (he noted that "[t]here can be a ... relationship between the two" and "favoring one limb may increase in overload to the joint") than medical conclusions drawn from accepted scientific studies and medical principles, and there was no indication that his statements were based on a comprehensive review of the Veteran's medical record.  In that regard, Dr. Murphy did not appear to take into account the fact, as reported by the Veteran, that there were prior right knee problems in the late 1960s that necessitated surgery in 1970; such a fact was found to be relevant in the conclusions drawn by the VA examiner and VHA experts.  The Veteran contends that Dr. Murphy's conclusions, to the effect that there could be a cause and effect relationship between left knee symptoms/favoring and the right knee degenerative joint disease, is sufficient to substantiate his claim.  However, Dr. Murphy has acknowledged that the literature he reviewed, for which no citations were provided, indicated multiple risk factors for arthritis but offered no specific reference to a risk factor related to arthritis on one limb causing arthritis on the other limb.  From his review of the (unidentified) medical literature, he gleaned that 40 percent of patients with arthritis in one knee will also develop it in the other knee, but such a statistic was found by one of the VHA experts to be "irrelevant" in the context of this case because it encompassed patients with arthritis that had not resulted from injury.  

In short, much of Dr. Murphy's opinion is rooted in indefinite terms - "may," "can," and "could."  In that regard, it is noted that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102.  While an absolutely certain determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" be related [to service-connected disability] is an insufficient basis for an award of service connection because this is, for all intents and purposes, just like saying the condition in question just as well "may or may not" be related [to service-connected disability].  Obert v. Brown, 5 Vet. App. 30 (1993); see also, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, his opinion has little, if any, probative value on the critical question of the relationship, if any, of the Veteran's right knee degenerative joint disease to his service-connected left knee disability.  

Without expressing an opinion in terms of probability (as had the VA examiner and VHA experts), and without rationale to support such an opinion that is grounded in accepted medical principles and/or literature, Dr. Murphy's statements are not as probative, and thus do not carry as much evidentiary weight, as the opinions of the VA examiner and VHA experts on the critical secondary service connection issue at hand.  Those opinions, particularly the most recent opinions of February and April 2014, cite to supportive clinical data and refute a nexus between the right knee degenerative joint disease and the left knee disability status post left total knee replacement, on both causal and aggravation grounds.  In sum, they are more persuasive evidence than Dr. Murphy's statements.  

The Board acknowledges the argument of the Veteran's representative in March 2012, contending that the opinion of Dr. Murphy, a D.O., "should take precedence" over that of the physician (M.D.), presumably referring to Dr. Bass, the VHA expert, as a D.O. (Doctor of Osteopathic Medicine) was "more qualified" in this case than an M.D. (Medical Doctor).  Osteopathy is one trained in a system of therapy that places chief emphasis on maintaining normal body mechanics (while using generally accepted physical, medical, and surgical methods).  See Dorland's Illustrated Medical Dictionary 1368 (31st erectile dysfunction. 2007).  Dr. Murphy, as noted in his November 2010 statement, self-identifies as an orthopedic surgeon.  The VHA expert, Dr. Bass, also is an orthopedic surgeon.  Thus, there appears to be no merit to the assertion that Dr. Murphy has the greater expertise in the matter at hand.  In any case, Dr. Bass's opinion is buttressed by a subsequent opinion from another VHA expert, Dr. Ort, an M.D. who is Chief of Orthopedic Service at a VA medical center.  There is no evidence that calls into question the competence and expertise of Dr. Ort to render an opinion on the matter at hand.  

To the extent the Veteran asserts that there is an association between his right knee degenerative joint disease and service-connected left knee disability, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe symptoms of right knee degenerative joint disease, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), right knee degenerative joint disease is not a condition found under case law to be capable of lay observation, and the determination as to the presence of right knee degenerative joint disease therefore is medical in nature and not capable of lay observation.  That is, the question of whether such right knee degenerative joint disease symptoms are brought on, or increased, by another disability such as the left knee disability status post left total knee replacement constitutes a complex medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of secondary service connection.  Therefore, to the extent the Veteran's statements are offered as proof of the relationship (causally or by aggravation) between right knee degenerative joint disease and the left knee disability, the statements are not competent evidence, and must be excluded.  That is, they are not admissible as evidence, and the statements cannot to be considered as competent evidence favorable to the claim. 

The medical opinions by the VA examiner and VHA experts, on the other hand, are based on a review of the onset, clinical course, and status of the Veteran's right knee degenerative joint disease.  Those examiners are qualified by education and training to offer medical opinions on the etiology of the right knee degenerative joint disease, and they concluded that it was not at least as likely as not that the right knee degenerative joint disease was caused or aggravated by the service-connected left knee disability, as claimed.  This evidence opposes rather than supports the claim.   

As the preponderance of the evidence is against the Veteran's claim under the secondary service connection theory of entitlement under 38 C.F.R. § 3.310, the preponderance of the evidence is against the claim, and the benefit of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b). 

For the above reasons, considering all applicable theories of entitlement, service connection for right knee degenerative joint disease is not warranted. 


ORDER

The appeal seeking service connection for right knee degenerative joint disease, claimed as secondary to a service-connected post total knee replacement left knee disability, is denied.    


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


